Citation Nr: 0708214	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-11 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for lichenoid 
dermatitis, claimed as due to herbicide exposure.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee traumatic arthritis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbar spine degenerative joint disease.  

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the following rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee: an April 2002 rating decision which 
continued a 10 percent disability rating for service-
connected right knee traumatic arthritis; subsequent rating 
decisions which denied service connection for lichenoid 
dermatitis and entitlement to a TDIU rating; and an August 
2005 rating decision which granted service connection for 
lumbar spine degenerative joint disease and granted a 10 
percent disability rating.  

In November 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has lichenoid dermatitis that is due to any incident or event 
in active military service, including exposure to herbicides.

2.  The competent and probative evidence of record shows the 
veteran's service-connected right knee traumatic arthritis is 
characterized by subjective complaints of swelling, giving 
way, constant pain, and occasional popping.  There is 
objective evidence of extension to zero degrees and flexion 
limited to no less than 60 degrees with complaints of pain.  
There is no objective medical evidence of recurrent 
subluxation or lateral instability.  Additional functional 
impairment due to flare-ups of pain, incoordination, 
fatigability, or weakness is not demonstrated to any 
significant degree.

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected lumbar 
spine degenerative joint disease is characterized by normal 
extension, bilateral lateral rotation, and bilateral lateral 
flexion and flexion limited to between 80 and 85 degrees.  
There are subjective complaints of constant pain but there is 
no objective evidence of pain on motion; nor is there 
evidence of any neurologic abnormalities.  Additional 
functional impairment due to flare-ups of pain, 
incoordination, fatigability, or weakness is not demonstrated 
to any significant degree.

4.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
disabilities alone are not of such nature and severity as to 
prevent him from securing or following any substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Lichenoid dermatitis was not incurred in or aggravated by 
service, nor may it be presumed that lichenoid dermatitis was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected right knee traumatic arthritis 
are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5010 
(2006).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected lumbar spine degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 
to 5243 (2006).

4.  The criteria for a total compensation rating based on 
individual unemployability have not been met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a), 
(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In October 2005, November 2005, and April 2006, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claims under the VCAA.  The October 
2005 letter informed the veteran that it was his 
responsibility to send medical records showing his service-
connected right knee disability had increased in severity, or 
to provide a properly executed release so that VA could 
request the records for him.  The November 2005 letter 
advised the veteran of what evidence was needed to support 
his claim for a TDIU rating.  The April 2006 letter informed 
the veteran that to support his claim for service connection, 
it was his responsibility to send medical records showing he 
has a current skin disability as well as records showing a 
relationship between his claimed disability and service.  He 
was also advised that it was his responsibility to send 
medical records showing his service-connected lumbar spine 
disability had increased in severity.  The October 2005, 
November 2005, and April 2006 letters informed the veteran 
that VA would assist him in obtaining records in the custody 
of a Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
The veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the October 2005, 
November 2005, and April 2006 letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, a December 2006 Statement 
of the Case (SOC) provided the veteran with yet an additional 
60 days to submit more evidence.  The December 2006 SSOC also 
fully discussed the substantive TDIU issue.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
April 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Facts and Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In this case, the veteran is seeking service connection for 
lichenoid dermatitis as secondary to herbicide exposure.  
Specifically, the veteran asserts that he served in the 
Republic of Vietnam from 1961 to 1963, that he was exposed to 
the herbicide Agent Orange during his service, and that he 
believes his current skin disability is associated with such 
exposure.

The governing law provides that any "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes, 
Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda (PCT); prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

As an initial matter, the Board notes, although the veteran 
reports that he served in the Republic of Vietnam, the 
evidence of record does not support such a finding.  As noted 
above, the veteran had active service from January 1961 to 
January 1963, which was not during a period of war.  See 
38 C.F.R. § 3.2.  In addition, service medical records show 
the veteran received medical treatment at Camp Dachau in 
Dachau, Germany, from October 1961 to December 1962.  Other 
than the veteran's statements, there is no other evidence of 
record which shows the veteran served in Vietnam; therefore, 
his exposure to herbicides in not presumed based on his 
period of active military service.  As a result, in order for 
the presumption to apply, there must be competent evidence 
showing he was exposed to herbicides during service.  In his 
February 2006 notice of disagreement, the veteran stated that 
he was a supply worker during service and that, while helping 
load Agent Orange, some of the herbicide spilled on his leg.  
The veteran's personnel records show he was indeed a supply 
handler; however, there is no evidence of record, other than 
the veteran's statements, suggesting he was exposed to 
herbicides during service.  Given that the veteran served 
during peacetime and there is no other evidence verifying 
that he was exposed to herbicides during service, the Board 
finds the veteran's statements regarding his in-service 
herbicide exposure to be of lessened probative value.  

Regardless, the veteran has not submitted evidence showing he 
has one of the diseases for which presumptive service 
connection for herbicide-induced disability is granted.  
Review of the record shows the veteran's skin disorder has 
been diagnosed as lichenoid dermatitis.  See May 2001 VA 
outpatient treatment record; see also October 2003 Agent 
Orange examination.  Although the veteran has a current skin 
disorder, the Board notes the only skin disorders listed 
under the applicable regulations are chloracne (or other 
acneform disease consistent with chloracne) and PCT, which 
the veteran has never been shown to have.  In this regard, 
the Board notes that, in January 2005, the RO sent the 
veteran a letter asking if he wanted to claim service 
connection for any other skin disorder; however, the veteran 
has not submitted any evidence showing he has a skin disorder 
other than lichenoid dermatitis.  Therefore, the Board finds 
that presumptive service connection is not available in this 
case.  See 38 C.F.R. § 3.307(a)(6); 3.309(e).  

Notwithstanding the foregoing presumption provisions, the 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In this 
case, however, there is no medical evidence of record 
relating the veteran's lichenoid dermatitis to exposure to 
herbicides and no medical professional has ever related his 
current skin disorder to his military service otherwise.  In 
this regard, the Board notes the veteran's service medical 
records (SMRs), including his December 1962 separation 
examination report, are negative for any complaints, 
treatment, or findings related to a skin disorder.  

In summary, the Board finds there is no medical evidence of 
record showing the veteran suffers from a skin disorder 
subject to presumptive service connection as due to exposure 
to herbicides, or that his current skin disorder is otherwise 
linked to military service.  Therefore, the Board finds the 
veteran is not entitled to service connection for lichenoid 
dermatitis, to include as due to herbicide exposure, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  

B.  Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

1.  Right knee arthritis

Service connection for traumatic arthritis of the right knee 
was established in July 1970 and the RO assigned a 
noncompensable (zero percent) disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, effective June 1970.  
In August 1972, the RO increased the veteran's disability 
rating to 10 percent, effective April 1972, based on a June 
1972 VA examination which showed he had pain, swelling, and 
instability in his right knee, with atrophy in his right 
quadricep.  

The veteran asserts an evaluation higher than 10 percent is 
warranted for his service-connected right knee disability.  

DC 5010 provides that, arthritis, due to trauma and 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under DC 5003.  Under the criteria of 
DC 5003, arthritis will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is warranted with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note 1 accompanying DC 5003 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be combined with ratings based upon 
limitation of motion.  Note 2 states that the 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under DC 5260, a noncompensable (zero percent) rating is 
warranted for flexion limited to 60 degrees, a 10 percent 
rating is warranted for flexion limited to 45 degrees, and a 
20 percent rating is warranted for flexion limited to 30 
degrees.  Under DC 5261, a noncompensable (zero percent) 
rating is warranted for extension limited to 5 degrees, a 10 
percent rating is warranted for extension limited to 10 
degrees, and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Plate II, 
indicates that normal flexion of the knee is 140 degrees and 
normal extension of the knee is zero degrees.  

At the most recent VA examination in August 2005, the veteran 
demonstrated complete extension to zero degrees, but was 
limited to 70 degrees in flexion with complaints of pain.  At 
the March 2002 VA examination, the veteran demonstrated 
flexion to 60 degrees with normal extension.  Review of 
pertinent VA outpatient treatment records reveals the veteran 
has never been shown to have limited extension or 
demonstrated flexion to less than 60 degrees.  See VA 
outpatient treatment records dated from March 2000 to October 
2005; see also May 2000 VA examination report.  

In evaluating the veteran's claim under DC 5003, as directed 
by DC 5010, the Board finds an increased evaluation is not 
warranted for the veteran's service-connected right knee 
disability.  Initially, the Board notes DC 5261 is not for 
application in this case because the veteran has never been 
shown to have limited extension in his right knee.  The 
veteran has consistently demonstrated limited flexion; 
however, his limitation of flexion warrants no more than a 
noncompensable rating under DC 5260 as the evidence of record 
shows his flexion is limited to no more than 60 degrees.  As 
such, the Board finds the evidence supports the 10 percent 
rating currently assigned as the veteran is shown to have 
limitation of motion that is noncompensable under DCs 5260 
and 5261 and there is objective evidence of painful motion.  
See August 2005 VA examination report.  DC 5003/5010 does not 
assist the veteran in obtaining a higher disability rating, 
however, because his right knee disability involves only one 
major joint.  As noted, a 20 percent disability rating is 
warranted where the disability involves two or more major 
joints or minor joint groups.  Therefore, the Board finds 
that an evaluation in excess of 10 percent is not warranted 
under DC 5003/5010.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his right knee 
disability under all other appropriate diagnostic codes.  
However, the veteran has never been diagnosed with or shown 
to have ankylosis of the knee, impairment of the tibia and 
fibula, or genu recurvatum (hyperextended knee).  Therefore, 
38 C.F.R. § 4.71a, DCs 5256, 5262, and 5263 (2006) are not 
for application.  

The Board notes that VA General Counsel has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  Consequently, 
it must be determined whether a separate compensable rating 
based on instability is warranted.  Under DC 5257, recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent disability rating when slight, a 20 percent 
disability rating when moderate, and a 30 percent disability 
rating when severe.  In evaluating the veteran's claim under 
DC 5257, the Board notes the veteran has consistently 
reported that his right knee gives way.  See VA examinations 
dated March 2002 and August 2005.  The examiner who conducted 
the March 2002 VA examination noted there was slight weakness 
in the right knee and the veteran had tenderness and pain on 
varus, valgus, and McMurray's testing.  On examination in 
August 2005, however, there was normal varus, valgus, and 
McMurray's testing, as well as negative Lachman's testing.  
VA outpatient treatment records consistently show no 
objective evidence of laxity or instability, except for in 
May 2004 when the veteran was noted to have very mild lateral 
instability in both knees.  See VA treatment records dated in 
March 2000, December 2000, April 2003, June 2003, and May 
2004.  Based on the foregoing, the Board finds the 
preponderance of the evidence shows the veteran does not have 
lateral instability warranting a compensable disability 
rating under DC 5257.  As noted, the veteran was noted to 
have very mild instability only once during the pendency of 
this claim while numerous other outpatient and compensation 
examinations found no instability.  There was no objective 
evidence of subluxation or instability at the most recent VA 
examination in August 2005.  

The Board has also considered DC 5258, which provides that a 
20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  In evaluating the veteran's claim, 
the Board notes the veteran has consistently complained of 
pain and occasional popping in his right knee and the March 
2002 VA examination report reflects an MRI of the right knee 
revealed mild knee joint effusion.  However, there is no 
evidence showing the semilunar cartilage in the veteran's 
right knee is dislocated.  In this regard, the Board again 
notes there was normal varus, valgus, and McMurrays, and 
Lachman's testing at the August 2005 VA examination, which 
indicates there are no defects associated with the veteran's 
meniscus or collateral or cruciate ligaments.  In addition, a 
March 2002 X-ray of the veteran's right revealed no 
significant narrowing involving the medial or lateral 
compartments of the knee.  Therefore, the Board finds that DC 
5258 is not for application in this case.  The Board has also 
considered DC 5259, which provides that symptomatic removal 
of semilunar cartilage warrants a 10 percent disability 
rating.  The Board finds that since the symptoms of right 
knee disability are already rated at 10 percent under the 
rating based on traumatic arthritis, a separate compensable 
rating would not be appropriate under DC 5259.  38 C.F.R. 
§ 4.14 prohibits pyramiding, or rating the same disability 
under different diagnoses.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require it to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's right knee under the criteria of 
DeLuca, supra, the Board notes that the August 2005 VA 
examination report reflects the veteran complained of pain 
when demonstrating flexion beyond 70 degrees.  The VA 
examiner stated that, during flare-ups, the veteran's 
functional limitation is that he has to be in bed and on pain 
medication.  Although the examiner did not estimate the 
veteran's functional loss due to pain, the Board finds the 
veteran was not prejudiced thereby.  The Board notes that the 
10 percent rating currently assigned under DC 5010 
contemplates the veteran's pain, swelling, and fatigability, 
and thus, additional limitation of motion or functional 
impairment as to warrant higher ratings is not shown.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  
Therefore, the Board finds the veteran is not entitled to an 
evaluation in excess of 10 percent, and the benefit-of-the-
doubt is not for application.  See Gilbert, supra.  

2.  Lumbar spine

Service connection for lumbar spine degenerative joint 
disease was established in August 2005 and the RO assigned a 
10 percent disability rating under 38 C.F.R. § 4.71, DC 5243 
(2005).  At that time, the RO considered an August 2005 VA 
examination report which showed the veteran had limited 
flexion to 80 degrees but had normal extension, bilateral 
lateral flexion, and bilateral lateral rotation.  Also 
considered were VA outpatient treatment records which 
revealed ongoing complaints of low back pain.

Although the August 2005 rating decision indicates the 
veteran's service-connected lumbar spine disability is rated 
under DC 5243, for intervertebral disc syndrome, it appears 
the veteran's lumbar spine disability is actually rated 10 
percent under DC 5003, or degenerative arthritis.  In this 
regard, the Board notes, in granting the 10 percent rating 
currently assigned, the RO considered the evidence showing 
the veteran had degenerative changes in his lumbar spine, 
ongoing complaints of pain, and that he demonstrated limited 
motion at the August 2005 VA examination.  Regardless, the 
Board will evaluate the veteran's lumbar spine disability 
under DC 5003, DC 5243, and all other potentially applicable 
diagnostic codes to determine whether a rating higher than 10 
percent is warranted in this case.  

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco, 7 Vet. App. at 58, as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The Board notes that the rating criteria for evaluating the 
spine remained unchanged from 1972 to 2002.  However, during 
the pendency of the veteran's claim and appeal, the rating 
criteria for evaluating intervertebral disc syndrome were 
revised, effective from September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2004)).  The latter amendment and a subsequent 
correction were made effective from September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
Accordingly, the Board will review the disability rating 
under the old and new criteria.  Although it does not appear 
the RO considered the veteran's lumbar spine disability under 
the old rating criteria, the Board finds the veteran is not 
prejudiced by this omission because it will evaluate the 
veteran's claim under the old and new rating criteria.  See 
Bernard v. Brown 4 Vet. App. 384 (1993).  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2006).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

Prior to September 2003, intervertebral disc syndrome was 
evaluated under DC 5293.  Under 5293 (2002), a noncompensable 
rating was warranted for postoperative, cured, intervertebral 
disc syndrome; a 10 percent rating was warranted for mild 
intervertebral disc syndrome; a 20 percent rating was 
warranted for moderate intervertebral disc syndrome, with 
recurring attacks; a 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief; and a 60 percent evaluation was 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc with little intermittent relief.

Effective September 23, 2003, DC 5293 provided that 
intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, rate at 10 
percent; and with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, rate at 20 percent.  38 C.F.R. § 
4.71a, DC 5293 (2002).  Note (1) to DC 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) provides that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

Under the amendment to the Rating Schedule that became 
effective in September 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2004).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

        100%	Unfavorable ankylosis of the entire spine;
        50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  
10%	Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of 
the height

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months, a 10 percent 
rating is assigned; and with incapacitating episodes having a 
total duration of at least two weeks but less than 4 weeks 
during the past 12 months, a 20 percent disability rating is 
assigned.  Note (1) provides that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).

Upon pertinent review of the record, the Board finds the 
competent and probative evidence preponderates against a 
finding that the veteran's service-connected lumbar spine 
degenerative joint disease warrants a rating in excess of 10 
percent.  

In evaluating the veteran's claim under DC 5293 for 
intervertebral disc syndrome, in effect prior to September 
2002, the Board notes the August 2005 VA examination report 
reflects the veteran reported that his back pain is constant 
and is aggravated by standing and walking.  On examination, 
however, the veteran demonstrated normal extension, bilateral 
lateral rotation, and bilateral lateral flexion, and flexion 
was only slightly limited to 80 degrees with no complaints of 
pain.  As such, the Board finds the veteran has no more than 
mild intervertebral disc syndrome.  In making this 
determination, the Board finds probative that, although the 
veteran has reported having constant pain, the objective 
evidence of record does not show he has pain while 
demonstrating range of motion or that he has any other 
symptoms normally associated with intervertebral disc 
syndrome, such as sciatic neuropathy, muscle spasms, or 
absent ankle jerk.  Therefore, the Board finds that DC 5293, 
in effect prior to September 2002, does not assist the 
veteran in obtaining a disability rating greater than 10 
percent.  

In evaluating the veteran's claim under DC 5293, effective as 
of September 2002, the Board finds there is no evidence 
showing the veteran has had incapacitating episodes with 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  In this regard, the 
Board notes that VA outpatient treatment records dated from 
March 2000 to October 2005 show intermittent complaints of 
low back pain but do not show that a physician prescribed bed 
rest for relief of the lumbar spine disability, particularly 
not of the frequency and duration required for a 20 percent 
disability rating.  

The Board has also considered the veteran's lumbar spine 
disability under the other potentially applicable diagnostic 
codes in effect prior to September 2003.  However, the 
veteran has never been shown to have fractured vertebra or 
ankylosis of any of the spinal segments; therefore, DCs 5285-
5289 (2002) are not for application in this case.  Prior to 
September 2003, DC 5292 provided that limitation of motion of 
the lumbar spine warranted a 10 percent rating when slight, a 
20 percent rating when moderate, and a 40 percent rating when 
severe.  DC 5295 (2002) provided that a noncompensable rating 
was warranted for lumbosacral strain with only slight 
subjective symptoms; a 10 percent rating was warranted for 
lumbosacral strain with characteristic pain on motion and a 
20 percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  

In evaluating the veteran's claim under DC 5292 (2002), the 
Board finds the veteran has no more than slight limitation of 
motion of the lumbar spine as he demonstrated normal 
extension and his flexion was only limited to 80 degrees.  In 
this regard, the Board again notes that normal flexion of the 
lumbar spine is 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.  
Therefore, DC 5292 (2002) does not assist the veteran in 
obtaining a higher disability rating.  Similarly, the Board 
finds DC 5295 (2002) does not assist the veteran in obtaining 
a higher disability rating because although he had reported 
having constant pain in his low back, there is no objective 
evidence of muscle spasm on extreme forward bending or loss 
of lateral spine motion.  

The Board has considered the veteran's service-connected 
lumbar spine disability in light of DC 5003, for degenerative 
arthritis.  In this regard, X-rays taken at the August 2005 
VA examination showed degenerative changes in the veteran's 
lumbar spine.  Under the criteria of DC 5003, listed above, 
the Board finds a rating greater than 10 percent is not 
warranted because the veteran is currently rated 10 percent 
based upon limited motion and his lumbar spine disability 
only involves one major joint.  Therefore, DC 5003 is not for 
application in this case.  

The criteria in effect from September 2002 to September 2003 
also provided for consideration of separately rating the 
orthopedic and the neurologic aspects of the disability.  The 
orthopedic aspect has been considered under DCs 5003, 5292 
and 5295 as explained above.  The evidence does not show such 
neurologic deficits as would warrant a separate compensable 
rating.  Although ankle reflexes were noted as trace, or 
significantly decreased, on outpatient treatment in May 2004, 
the ankle reflexes were present and motor strength appeared 
normal at that time.  Straight leg raising was negative for 
radicular pain.  Straight leg raising was subsequently 
negative, and a January 2005 MRI (see August 2005 
examination) showed no evidence of nerve root impingement.  
38 C.F.R. § 4.124a, DC 8520 provides a 10 percent rating for 
mild incomplete paralysis and a 20 percent rating for 
moderate incomplete paralysis of the sciatic nerve.  The 
evidence shows no significant neurologic deficit indicating 
even mild incomplete paralysis of the sciatic nerve, and a 
separate compensable rating for neurologic disability is not 
warranted.  

Under the current schedular criteria, the Board finds that an 
evaluation in excess of 10 percent is not shown to be 
appropriately assignable under the general rating formula.  
The evidence has not demonstrated the symptoms or criteria 
necessary to warrant a higher evaluation under the current 
General Rating Schedule for Diseases and Injuries of the 
Spine.  As noted, the August 2005 VA examination report 
reflects the veteran demonstrated forward flexion to 80 
degrees and there was no evidence of muscle spasm, guarding 
resulting in abnormal gait, or abnormal spinal contour.  In 
addition, the veteran has not reported having numbness or any 
other symptoms generally associated with neurologic 
abnormalities and the August 2005 X-ray revealed no disc 
herniations or nerve root impingements in the veteran's 
lumbar spine.  Moreover, as discussed above, the veteran has 
never been shown to have incapacitating episodes that require 
bed rest prescribed by a physician.  Therefore, a rating in 
excess of 10 percent cannot be awarded for the veteran's 
service-connected lumbar spine disability on this basis.  

38 C.F.R. §§ 4.40 and 4.45 (2005) and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2006).  See DeLuca, supra.  The Board notes the 
examiner who conducted the August 2005 VA examination did not 
estimate the veteran's functional loss due to pain on motion.  
However, the Board finds there is no prejudice to the veteran 
in this regard because, although he reported having constant 
pain in his back that is aggravated by standing and walking, 
he demonstrated flexion to 80 degrees with no complaints of 
pain, and had normal extension, bilateral lateral rotation, 
and bilateral lateral flexion.  See August 2005 VA 
examination.  There is no other evidence of record showing 
the veteran has pain on movement of his lumbar spine.  In 
addition, there were no objective findings of muscle spasm, 
weakness, or tenderness in the lumbar spine on examination.  
The Board also notes that any functional loss due to pain is 
contemplated in the veteran's current disability rating as 
the 10 percent rating was granted based upon evidence showing 
the veteran had limited motion and on-going complaints of 
pain.  Therefore, while the veteran continues to complain of 
pain, the Board finds that the preponderance of the evidence 
is against a finding that the veteran's functional limitation 
due to pain warrants an evaluation in excess of 10 percent.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in February 2002, has 
his lumbar spine disability been more disabling than as 
currently rated under the present decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for service-connected lumbar spine 
degenerative joint disease, and the benefit-of-the-doubt is 
not for application.  See Gilbert, supra.

C.  TDIU 

The veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran suffers from three service-connected 
disabilities: traumatic right knee arthritis, degenerative 
joint disease of the lumbar spine, and degenerative arthritis 
of the left knee, all of which are separately rated 10 
percent disabling.  Therefore, because the veteran does not 
have one service-connected disability rated as at least 
60 percent, or two or more disabilities with a combined 
rating of at least 70 percent, with one disability rated at 
40 percent, the initial criteria for schedular consideration 
for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  

Because the veteran fails to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), the Board must consider 
whether there is evidence to warrant referral for 
consideration of a TDIU on an extra-schedular basis, pursuant 
to 38 C.F.R. § 4.16(b).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors bearing on the issue must 
be addressed.  38 C.F.R. § 4.16(b) (2006).  

For a veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor that 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

After careful review of the record, the Board finds the 
evidence does not support a finding that referral of the case 
to the Director, Compensation and Pension Service, for extra-
schedular consideration is warranted.  The Board does note 
the veteran has a twelfth grade education with no additional 
training or education.  The Board also notes the veteran 
occasionally uses a cane, walker, and brace because of his 
service-connected right knee disability.  Regardless, the 
evidence simply does not show he is unable to obtain 
substantially gainful employment solely due to his service-
connected disabilities.  In this regard, the Board notes the 
evidence shows the veteran was terminated from Athens Bed 
Company in April 1972 because of the pain and other 
functional impairment associated with the veteran's service-
connected right knee disability.  However, the veteran was 
able to obtain subsequent employment at Olin Chemicals 
Company where he was employed until October 1998, and the 
veteran's October 2000 Application for Increased Compensation 
based on Unemployability (VA Form 21-8940) reflects he stated 
trying to work for himself detailing cars for about 30 hours 
a week.  The record contains additional evidence which 
suggests the veteran's is unable to work for reasons that are 
unassociated with his service-connected disabilities.  A 
November 2001 VA outpatient treatment record reflects the 
veteran complained of an inability to find employment in his 
home town and could and/or would not consider commuting or 
relocating to a larger city to find work.  

In sum, the Board finds there is no evidence showing anything 
out of the ordinary in the veteran's situation which would 
warrant referral of this case for extra-schedular 
consideration.  In making this determination, the Board is 
not refuting the veteran's contention that his service-
connected disabilities affect his ability to walk or stand 
for long periods of time.  Even if the veteran is unable to 
engage in prolonged physical activity due to his service-
connected disabilities, there is no evidence showing he is 
unable to sustain gainful employment in a sedentary job.  The 
Board does not doubt the veteran sincerely believes he is 
unable to work because of his service-connected disabilities.  
However, the veteran, as a layperson, is generally not 
capable of opining on matters requiring medical knowledge, 
such as medical etiology and causation of disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In this regard, the Board notes 
the veteran was given an opportunity to submit evidence in 
support of his claim, and yet there is no objective evidence 
of record, such as medical records or personnel records from 
his more recent former employers, showing the veteran was 
unable to continue working or secure substantially gainful 
employment due to his service-connected disabilities alone.  
The Board does note the veteran submitted the name of his 
previous employer, but he did not provide any contact 
information in order for the RO to request information 
regarding his inability to perform the physical and mental 
acts required by employment.  See Van Hoose, supra.  
Therefore, the Board finds the veteran has not submitted any 
evidence showing the symptoms associated with his service-
connected disabilities are of such nature and severity to 
prevent him from securing any gainful employment.  

Therefore, based on the foregoing, the Board finds a TDIU is 
not warranted and there is no evidence to warrant referral 
for consideration of a TDIU on an extra-schedular basis.  The 
preponderance of the evidence is against the veteran's claim 
and the benefit-of-the-doubt is not for application.  See 
Gilbert, supra.  


ORDER

Entitlement to service connection for lichenoid dermatitis, 
claimed as due to exposure to herbicides, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee traumatic arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbar spine degenerative joint disease is 
denied.  

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU) is 
denied.



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


